UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6240



STEVEN E. TARPLEY,

                                            Petitioner - Appellant,

          versus


STEPHEN M. WALDRON; STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-80-WMN)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Steven E. Tarpley appeals from the district court’s dismissal

of his request for an order requiring a panel of state circuit

court judges in Hartford County, Maryland, to issue an order

reviewing the validity of his criminal sentence.                    We affirm.

        Mandamus relief is available only when the petitioner has a

clear right to the relief sought.             See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus is a

drastic     remedy      and    should   only     be     used   in     extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

     The district court properly concluded it lacked jurisdiction

to grant the relief sought by Tarpley.                Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts    and   legal    contentions     are    adequately      presented     in   the

materials      before    the   court    and    argument     would     not   aid   the

decisional process.




                                                                            AFFIRMED




                                         2